[Cite as State v. Lao, 2018-Ohio-3745.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :       OPINION

                 Plaintiff-Appellee,            :
                                                        CASE NO. 2018-A-0038
        - vs -                                  :

STEVEN R. LAO,                                  :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula County Court of Common Pleas, Case No. 2017
CR 00353.

Judgment: Affirmed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047 (For Plaintiff-Appellee).

Steven R. Lao, pro se, PID: A751-123, Lorain Correctional Institution, 2075 South
Avon-Belden Road, Grafton, OH 44044 (Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Steven R. Lao, has filed a pro se appeal from the judgment of

the Ashtabula County Court of Common Pleas, convicting him, after accepting a plea of

guilty, on one count of aggravated possession of drugs. We affirm.

        {¶2}     On July 26, 2017, appellant was indicted on one count of aggravated

possession of drugs, in violation of R.C. 2925.11(A)(C)(1)(b), a felony of the third

degree; one count of possessing criminal tools, in violation of R.C. 2923.24(A), a felony
of the fifth degree; and one count of possession of marijuana, in violation of R.C.

2925.11(A)(C)(3)(a), a minor misdemeanor. Appellant entered a plea of not guilty.

       {¶3}   Appellant’s trial counsel filed a motion to suppress evidence, which the

state opposed. And, after a hearing, the trial court denied appellant’s motion. Appellant

ultimately withdrew his not-guilty plea and entered a plea of guilty to attempted

aggravated possession of drugs, a felony of the fourth degree. The trial court dismissed

the remaining counts. After a sentencing hearing, appellant was sentenced to a ten-

month term of imprisonment. In addition, appellant’s post-release control, which he was

serving from two previous convictions, was revoked and terminated and he was

sentenced to 477 days incarceration, per a stipulation in the plea agreement.          This

appeal follows.

       {¶4}   Appellant’s pro se brief fails to set forth any discrete assignments of error.

He seems to argue, however, that his trial counsel was ineffective for failing to

“recognize” issues, which occurred during his preliminary hearing, his suppression

hearing, and his plea hearing. His brief includes a recitation of alleged issues, which

counsel purportedly failed to identify during the preliminary and suppression hearings; it

also includes an allegation that counsel gave him improper advice by recommending

appellant accept the guilty plea.

       {¶5}   With respect to appellant’s alleged issues relating to the preliminary and

suppression hearings, appellant has failed to provide a transcript of these proceedings.

It is well settled that, when an appellant is asserting error relating to proceedings in a

trial court, he or she is required to provide a transcript for appellate review. State v.

Martin, 11th Dist. Portage No. 2012-P-0114, 2013-Ohio-2833, ¶13; see also, Knapp v.




                                             2
Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980). “Such is necessary because an

appellant shoulders the burden of demonstrating error by reference to matters within the

record.” Warren v. Clay, 11th Dist. Trumbull No. 2003-T-0134, 2004-Ohio-4386, ¶4,

citing State v. Skaggs, 53 Ohio St. 2d 162, 163 (1978). This court, in Clay, stated:

       {¶6}    This principle is embodied in App.R. 9(B), which states in * * * part:

       {¶7}    “At the time of filing the notice of appeal the appellant, in writing,
               shall order from the reporter a complete transcript or a transcript of
               the parts of the proceedings not already on file as the appellant
               considers necessary for inclusion in the record and file a copy of
               the order with the clerk. * * * If the appellant intends to urge on
               appeal that a finding or conclusion is unsupported by the evidence
               or is contrary to the weight of the evidence, the appellant shall
               include in the record a transcript of all evidence relevant to the
               [findings] or conclusion.” Clay at ¶6, quoting App.R. 9(B); see
               also Streetsboro v. Hughes, 11th Dist. No. 1741, 1987 Ohio App.
               LEXIS 8109, *2 (July 31, 1987).

       {¶8}    Where a transcript is necessary for the resolution of matters raised on

appeal is omitted from the record, an appellate court has nothing to review.            As

appellant has failed to provide the transcripts, he cannot demonstrate error.

Accordingly, this court has no choice but to presume the validity of the lower court’s

proceedings.    Martin, supra, at ¶16, citing Clay, supra, at ¶7.      Any issue raised by

appellant regarding the ineffectiveness of counsel during or attendant to the preliminary

and suppression hearings is unreviewable and without merit.

       {¶9}    Moreover, appellant fails to identify how his attorney’s performance was

deficient when he entered his guilty plea. Appellant simply does not identify the nature

of the allegedly problematic advice. And, similar to his other issues, appellant has failed

to provide this court with transcripts of the guilty-plea hearing.      We recognize that,

although the alleged advice to which appellant alludes might likely be dehors the record,




                                              3
we are nevertheless unable to pass on the issue or draw a definitive conclusion without

a transcript. Appellant’s argument regarding counsel’s advice at the guilty-plea stage is

therefore without merit.

       {¶10} For the reasons discussed above, the judgment of the Ashtabula County

Court of Common Pleas is hereby affirmed.



DIANE V. GRENDELL, J.,

TIMOTHY P. CANNON, J.,

concur.




                                            4